EXHIBIT CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASTERICKS DENOTE OMISSIONS. SHAREHOLDERS AGREEMENT among José Afonso Assumpção Eduardo de Pereira Vaz Rotorbrás Comércio e Indústria de Helicópteros Ltda. APEL - Aero Participações e Empreendimentos Ltda. BL Participações Ltda and, as Intervening Party, Líder Aviação Holding S.A. Dated as of May 26, 2009 Table of Contents Page ARTICLE I - DEFINITIONS 2 1.1 Definitions 2 1.2 Terms Generally 7 1.3 Headings 7 1.4 Severability 7 1.5 Ordinary Course of Business 7 1.6 Currency Matters 7 1.7 Governing Language 7 ARTICLE II – CORPORATE STRUCTURE 8 2.1 Corporate Status of the Company 8 2.2 Capital 8 2.3 Voting Rights 8 2.4 Organizational Documents 8 ARTICLE III – GOVERNANCE 8 3.1 Corporate Governance Policies 8 3.2 Board 8 3.3 Officers 11 3.4 Access to Properties, Records 12 3.5 Insurance 12 3.6 Operational Synergies 12 3.7 Reports, Financial Statements and Annual Auditing 12 3.8 Helicopter Leasing 13 ARTICLE IV – SHARHOLDERS’ MEETINGS 14 4.1 Shareholders’ Meetings 14 4.2 Actions Subject to Investor Approval 14 ARTICLE V – RESTRICTIONS, RIGHTS AND OBLIGATIONS WITH RESPECT TO TRANSFERS OF SHARES 15 5.1 General Restictions 15 5.2 Right of First Refusal 17 5.3 Tag-Along Right 19 5.4 Legal Requirements 19 ARTICLE VI – QUALIFIED INITIAL PUBLIC OFFERING 19 6.1 Primary Offering 19 6.2 Secondary Offering 19 6.3 Costs 19 6.4 Legal Requirements 19 ARTICLE VII – REMEDIES 20 7.1 Indemnification 20 7.2 Specific Performance 20 ARTICLE VIII – GOVERNANCE LAW; DISPUTE RESOLUTION 20 8.1 Governing Law 20 8.2 Dispute Resolution - Arbitration 20 8.3 Exceptional Court Jurisdiction 21 i ARTICLE IX – MISCELLANEOUS 21 9.1 FCPA 21 9.2 Further Assurances 23 9.3 Entire Agreement; Certain Conflicts 23 9.4 Notices 23 9.5 Waiver; Amendment 26 9.6 Binding Effect 26 9.7 Assignment 26 9.8 No Benefit to Others 26 9.9 Term and Termination 26 9.10 Survival 26 9.11 Expenses 26 9.12 Confidential Information 27 9.13 Non-Competition 27 9.14 Specific Performance 27 9.15 Filing; Registration 27 Schedules Schedule A – By-Laws Schedule B - Corporate Structure Schedule C – Transactions Schedule D – Strategic Plan Schedule E – Manager’s Duties Schedule F – Competitors Schedule G – Investor Observer Affidavit Schedule H – English translation of the Shareholders Agreement ii SHAREHOLDERS AGREEMENT This Shareholders Agreement (“Shareholders Agreement”) is executed on May, 12, 2009 by and among, (i) José Afonso Assumpção, a Brazilian citizen, married, aeronaut, bearer of the I.D. card no. 67.551, issued by Ministério da Aeronáutica, and enrolled with the Individual Taxpayers’ Registry (“CPF/MF”) under No. 000.307.596-68, with address at Avenida Santa Rosa, 123, in the city of Belo Horizonte, State of Minas Gerais, Brazil (“JAA”); (ii) Eduardo de Pereira Vaz, a Brazilian citizen, married, entrepreneur, bearer of the I.D. card no. M-749.531, issued by SSP/MG, and enrolled with the CPF/MF under No. 408.854.026-34, with address at Avenida Santa Rosa, 123, in the city of Belo Horizonte, State of Minas Gerais, Brazil (“EPV”); (iii) Rotorbrás Comércio e Indústria de Helicópteros Ltda., a company organized under the laws of the Federative Republic of Brazil, with head offices at Av. Santa Rosa, 123, in the city of Belo Horizonte, State of Minas Gerais, Brazil, enrolled with the CNPJ/MF under No. 18.364.885/0001-73 (“Rotorbrás” and together with JAA and EPV,the “Controlling Shareholders”); (iv) APEL - Aero Participações e Empreendimentos Ltda., a company organized under the laws of the Federative Republic of Brazil, enrolled with the CNPJ/MF under No. 16.535.452/0001-08, with head offices at Avenida Santa Rosa, 123, Bloco B, in the city of Belo Horizonte, State of Minas Gerais, Brazil (“Apel”); (v) BL Participações Ltda., a company organized under the laws of the Federative Republic of Brazil, enrolled with the CNPJ/MF under No. 10.466.532/0001-72, with head offices at Rua da Candelária, 79, COB 01 - Parte, in the city of Rio de Janeiro, State of Rio de Janeiro, Brazil (“Investor”) and, as Intervening Party, (vi) Líder Aviação Holding S.A., a company organized under the laws of the Federative Republic of Brazil, with head offices at Avenida Santa Rosa, 123, 2º andar, bloco A, in the city of Belo Horizonte, State of Minas Gerais, Brazil, enrolled with the CNPJ/MF under no. 04.169.411/0001-66 (“Company”). All above mentioned parties are hereinafter referred to, collectively, as the “Parties”, and, individually, as a “Party”. RECITALS WHEREAS pursuant to the terms of a certain Share Subscription and Purchase Agreement of even date herewith (“Share Subscription and Purchase Agreement”), the Company’s issued and outstanding Equity Securities as of the date hereof is composed of Common Shares and Preferred Shares, at no par value, distributed among the Controlling Shareholders and the Investor as disclosed in Schedule B attached hereto; 1 WHEREAS the Controlling Shareholders, Apel and Investor (by virtue of its ownership interest in the Company through Investor’s ownership of Apel) wish to specify the terms of their agreement as to matters relating to their relationship as direct or indirect Shareholders of the Company; NOW, THEREFORE, the Parties have agreed to enter into this Shareholders Agreement to be governed by the following terms and conditions: ARTICLE I -DEFINITIONS 1.1Definitions.As used in this Agreement, the following terms shall have the following respective meanings: “Adjusted Debt” (a) means without duplication (i) all indebtedness of the Company Group for borrowed money, (ii) the net present value of all leases discounted at Prime Rate plus three percent (3%) per annum, whether operating or capital leases but excluding leases of aircraft from Investor and its Affiliates and leases related to managed aircraft, (iii) all obligations of the Company Group evidenced by bonds, notes, debentures or other similar arrangements, and (iv) all debt, whether or not of the type described in clauses (i) through (iii) above, exclusively to the extent secured by a lien on the property of any of the Company Group, (b) reduced by the amount of aircraft in inventory under “floorplan” finance, and (c) excluding any contract or agreement relating to aircraft acquisition that is cancellable (with or without deposit forfeiture) or deferrable without limit. “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, Controls, or is Controlled by, or is under common Control with such first Person. “Agreement” means this Shareholders Agreement, together with all Schedules hereto, as amended, modified or supplemented from time to time in accordance with its terms. “ANAC” has the meaning set forth in Section 3.2(a) below. “Apel” has the meaning set forth in the Preamble hereto. “Bank” has the meaning set forth in Section 9.1(e) below. “Board of Directors” means the board of directors (Conselho de Administração) of the Company. “Board of Officers” means the board of executive officers (Diretoria) of the Company. “BR GAAP” means, in respect of any Person, Brazilian generally accepted accounting principles, consistently applied, and, if adopted by the Company in the future, IFRS, consistently applied for accounting purposes. “Brazil” means the Federative Republic of Brazil. “Brazilian Civil Procedure Code” means the Brazilian Law no. 5.869, of January 11, 1973, as amended from time to time. “Brazilian
